Citation Nr: 1453242	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-05 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected left patellar chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for the service-connected right knee patellofemoral syndrome.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to September 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by RO.

The Veterans Benefits Management System (VBMS) contains no documents.

The Virtual VA paperless claims processing system contains relevant documents to include VA treatment records dated from September 2011 to July 2012 and an October 2014 appeal brief.

The Veteran testified from the RO by way videoconference technology at a hearing with the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.

This appeal was previously before the Board in June 2011, at which time it was remanded for development.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the symptoms associated with his service-connected knee disabilities are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating. 

The Veteran last had a VA examination in August 2011.  He presented evidence to suggest that his bilateral knee condition had increased in severity since he was last examined by VA.  

In March 2013, the Veteran indicated that he had been recommended to have total knee replacements for both knees and that his VA clinicians increased the dosage of his pain relief.  The VA treatment records indicated that a private orthopedist did not agree that the Veteran was a candidate for knee surgery.

Thus, the Veteran should be provided an opportunity to report for a VA examination to ascertain the current severity of his service-connected right and left knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

On remand, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  This should include VA treatment records dated after July 2012 and records from any private orthopedist. 

Accordingly, the case is remanded for the following action:

1.  The AOJ should take all indicated action in order to obtain any outstanding VA and non-VA treatment records. 

There should be a specific request for VA treatment records dated after July 2012 and records from any private orthopedist.

The Veteran must also be advised that with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the RO.

2.  The AOJ should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected right and left knee disabilities.  The claims folder should be made available to the examiner for review in connection with the examination.

All bilateral knee complaints and findings should be reported in detail.

The examiner should report the range of motion in the right and left knees in degrees.  The examiner should determine whether the right and left knee disabilities are manifested by painful motion, weakened movement, excess fatigability, or incoordination.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.

The examiner should report whether there is lateral subluxation or lateral instability of the right and left knees, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).

The examiner should report whether the functional impairment due to the right and left knee disabilities is severe, moderate or slight.

A complete rationale for any opinions expressed must be provided.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



